J-S16032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.J.B.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

B.A.B.

APPEAL OF: B.A.B.

                                                     No. 1501 MDA 2014


                 Appeal from the Order Entered August 5, 2014
                In the Court of Common Pleas of Lebanon County
                       Civil Division at No(s): 2006-20469


BEFORE: PANELLA, J., OLSON, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                FILED APRIL 21, 2015

         B.A.B. (“Mother”) appeals pro se from the order entered August 5,

2014, in the Court of Common Pleas of Lebanon County, which awarded her

former husband, J.J.B. (“Father”), sole legal custody of their three minor

sons: Z.R.B., born in February of 2000; C.J.B., born in May of 2002; and

C.M.B., born in September of 2003 (collectively, “the Children”), while

Mother retains primary physical custody.1 We affirm.

         This appeal arises from a prior disposition by this Court, wherein we

affirmed in part and reversed in part the trial court’s May 15, 2013 custody

____________________________________________


1
  Mother and Father separated in May of 2006.          A divorce decree was
entered on May 18, 2012.
J-S16032-15


order. See J.J.B. v. B.A.B., 100 A.3d 306 (Pa. Super. 2014) (unpublished

memorandum).        In that order, the court awarded Mother primary physical

custody of the Children, awarded Father partial physical custody, and

awarded both parents shared legal custody. However, the order included a

tiebreaking procedure with respect to legal custody, providing that “[i]f and

only if the parties cannot reach an agreement after consultation regarding

an important issue, FATHER shall be granted the ability to render a final and

binding decision.” Order, 5/15/13, at 1-2. In this Court’s prior disposition,

we concluded that the tiebreaking procedure violated Hill v. Hill, 619 A.2d
1086 (Pa. Super. 1993), and struck the provision from the court’s order.2


____________________________________________


2
    The Court reasoned as follows:

        In Hill, the trial court granted the parties “shared legal custody
        with the provision that in the event of conflict, the mother’s
        decision shall prevail.” [619 A.2d] at 1087. Father asserted on
        appeal that the trial court’s order “effectively granted mother
        sole legal custody.” Id. at 1088. This [C]ourt agreed, stating as
        follows:

              The language in the order giving rise to appellant's
              objection is “In the event of disagreement, Mother's
              preference shall prevail.” We conclude the court's
              order is a hybrid, not recognized by statute or
              decisional law, and effectively deprives father of
              shared legal custody. . . .



              [T]he judge sought dual objectives in his order, to
              grant the parties shared legal custody and at the
              same time to forestall the parties from returning to
(Footnote Continued Next Page)


                                           -2-
J-S16032-15


J.J.B.     v.   B.A.B.,    100 A.3d 306     (Pa.   Super.   2014)   (unpublished

memorandum at 12-14). We then remanded the case, instructing the court

“to consider whether, absent its imposition of the improper tie-breaking

provision, Father should have sole legal custody since the trial court was

                       _______________________
(Footnote Continued)

                court in the event of a disagreement. In so doing,
                however, the court gave the father authority in name
                only and deprived him of a legal remedy because he
                was already awarded “shared legal custody.” There
                is no provision in the law for the order the court
                issued.



                This Court is neither unaware of nor unconcerned
                with the fact that granting shared custody involves
                an inherent risk that couples may reappear on the
                courthouse steps for further resolution of their
                conflicts. . . . While theoretically this may be, we
                trust this will happen only rarely. . . .



                It is abundantly clear . . . that the concept of shared
                legal custody does not contain the principle of giving
                one parent final authority in the event of a dispute.


                Id. at 1088-1089 (citations omitted).

               Based on Hill, we agree with Mother that the trial court
         erred by describing its award as shared legal custody, but
         designating Father as the tie-breaker in an failure of the parties
         to agree with regard to issues encompassed by legal custody. In
         so doing, the trial court effectively awarded Father sole legal
         custody.

J.J.B. v. B.A.B., 100 A.3d 306     (Pa.   Super.   2014)   (unpublished
memorandum at 12-13).



                                            -3-
J-S16032-15


essentially granting that status to him in its May 15, 2013 order.” Id. at 14.

This Court affirmed the trial court’s order with respect to physical custody.

       Thereafter, on June 9, 2014, the trial court held a hearing on the issue

of legal custody. During the hearing, the court heard the testimony of the

Children’s therapist, Ms. C. Katherine DeStefano; Mother’s physician, Dr.

Timothy Riley; Father; Mother; and the Children’s Guardian Ad Litem, Mr.

Wiley Parker (“the GAL”). On August 5, 2014, the court entered its order

awarding Father sole legal custody of the Children.      Mother timely filed a

notice of appeal, along with a concise statement of errors complained of on

appeal, on September 3, 2014. On September 25, 2014, the court issued an

opinion pursuant to Pa.R.A.P. 1925(a).

       Mother now raises the following issues for our review.

       I. The trial court erred when granting Father full legal custody of
       the Children.

       II. The trial court erred when it declared the review hearing
       nothing more than regarding the issue of legal custody and no
       other evidence shall be presented.

       III. The trial court erred and abused its discretion when it acted
       in a prejudice and bias [sic] manner toward [Mother].

Mother’s brief at 1-4.3


____________________________________________


3
  We note that Mother’s pro se brief does not contain a statement of
questions involved, as required by our Rules of Appellate Procedure. See
Pa.R.A.P. 2111(a)(4), 2116(a).

(Footnote Continued Next Page)


                                           -4-
J-S16032-15


      Our standard of review is well-established:
      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

C.R.F., III v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (quoting A.D. v.

M.A.B., 989 A.2d 32, 35–36 (Pa. Super. 2010)).
                       _______________________
(Footnote Continued)

      [A]ppellate briefs and reproduced records must materially
      conform to the requirements of the Pennsylvania Rules of
      Appellate Procedure. This Court may quash or dismiss an appeal
      if the appellant fails to conform to the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure. Although this
      Court is willing to liberally construe materials filed by a pro se
      litigant, pro se status confers no special benefit upon the
      appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010), appeal denied,
20 A.3d 489 (Pa. 2011) (citations omitted). While Mother’s error permits us
to dismiss her appeal, we decline to do so, and we review the merits of
Mother’s arguments to the extent they are properly preserved and
developed in her brief. See Green v. Green, 69 A.3d 282, 285 n.2 (Pa.
Super. 2013) (quoting White v. Owens–Corning Fiberglas, Corp., 668
A.2d 136, 141 (Pa. Super. 1995), appeal denied, 683 A.2d 885 (Pa. 1996))
(“‘[I]f the failure to comply with the rules of appellate procedure does not
impede review of the issues or prejudice the parties, we will address the
merits of the appeal.’”).



                                            -5-
J-S16032-15


         We have stated:

         [t]he discretion that a trial court employs in custody matters
         should be accorded the utmost respect, given the special nature
         of the proceeding and the lasting impact the result will have on
         the lives of the parties concerned. Indeed, the knowledge
         gained by a trial court in observing witnesses in a custody
         proceeding cannot adequately be imparted to an appellate court
         by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

         “The primary concern in any custody case is the best interests of the

child.     The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child's

physical, intellectual, moral, and spiritual well[-]being.”   J.M.R. v. J.M., 1
A.3d 902, 911 (Pa. Super. 2010) (citing Saintz v. Rinker, 902 A.2d 509,

512 (Pa. Super. 2006)).

         Relevant to this custody case is Section 5328(a) of the Child Custody

Act, 23 Pa.C.S.A. §§ 5321-5340, which provides as follows:

         (a) Factors.--In ordering any form of custody, the court shall
         determine the best interest of the child by considering all
         relevant factors, giving weighted consideration to those factors
         which affect the safety of the child, including the following:

              (1) Which party is more likely to encourage and
              permit frequent and continuing contact between the
              child and another party.

              (2) The present and past abuse committed by a
              party or member of the party’s household, whether
              there is a continued risk of harm to the child or an
              abused party and which party can better provide


                                      -6-
J-S16032-15


          adequate physical safeguards and supervision of the
          child.

          (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and
          involvement with protective services).

          (3) The parental duties performed by each party on
          behalf of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
          on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic
          violence where reasonable safety measures are
          necessary to protect the child from harm.

          (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the
          child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate
          with one another. A party’s effort to protect a child
          from abuse by another party is not evidence of
          unwillingness or inability to cooperate with that
          party.

                                    -7-
J-S16032-15



           (14) The history of drug or alcohol abuse of a party
           or member of a party’s household.

           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.


23 Pa.C.S.A. § 5328(a).

     In her first issue, Mother contends that the trial court erred by

awarding Father sole legal custody. The crux of Mother’s argument is that

Father is abusive toward the Children, and that the court should have

awarded her shared or sole legal custody in light of 23 Pa.C.S.A. §§

5328(a)(2), 5323(e), and 5329(a).      Mother’s brief at 1-2.   Mother also

argues that the court erred by failing to credit the testimony of Ms.

DeStefano and the GAL, who testified that they were concerned about what

Father would do if he were granted sole legal custody. Id. at 2-3.

     We first address Mother’s contention concerning Father’s alleged acts

of child abuse.   As quoted supra, Section 5328(a) provides that courts

considering an award of custody should give “weighted consideration to

those factors which affect the safety of the child . . . .”   23 Pa.C.S.A. §

5328(a).   Section 5328(a)(2) provides that courts should consider “[t]he

present and past abuse committed by a party or member of the party’s

household, whether there is a continued risk of harm to the child or an

abused party and which party can better provide adequate physical




                                    -8-
J-S16032-15



safeguards and supervision of the child.”        23 Pa.C.S.A. § 5328(a)(2).

Sections 5323(e), and 5329(a) provide as follows.

       (e) Safety conditions.--After considering the factors under
       section 5328(a)(2), if the court finds that there is an ongoing
       risk of harm to the child or an abused party and awards any
       form of custody to a party who committed the abuse or who has
       a household member who committed the abuse, the court shall
       include in the custody order safety conditions designed to
       protect the child or the abused party.

23 Pa.C.S.A. § 5323(e).

       (a) Offenses.--Where a party seeks any form of custody, the
       court shall consider whether that party or member of that party's
       household has been convicted of or has pleaded guilty or no
       contest to any of the offenses in this section or an offense in
       another jurisdiction substantially equivalent to any of the
       offenses in this section. The court shall consider such conduct
       and determine that the party does not pose a threat of harm to
       the child before making any order of custody to that parent
       when considering the following offenses:[4]

23 Pa.C.S.A. § 5329(a).

       In the trial court’s May 15, 2013 opinion, it discussed at length, and

rejected, Mother’s allegation that Father has engaged in child abuse.      See

Trial Court Opinion, 5/15/2013, at 12-21. In our prior disposition, this Court

reviewed the trial court’s reasoning and concluded that it did not abuse its

discretion. J.J.B. v. B.A.B., 100 A.3d 306 (Pa. Super. 2014) (unpublished

memorandum at 18-19).

____________________________________________


4
  Section 5329(a) goes on to provide a list of relevant offenses which we
need not reproduce here.




                                           -9-
J-S16032-15



       During the June 9, 2014 legal custody hearing, additional testimony

was presented concerning alleged child abuse by Father.              Specifically, the

GAL, and the Children’s therapist, Ms. C. Katherine DeStefano, testified

concerning two incidents of violence that were reported by the Children. In

the first incident, Father “grabbed [C.M.B.] and threw him into a chair.”

N.T., 6/9/14, at 14, 31, 209. While the details of this incident are unclear,

the GAL testified that Father became aggressive with C.M.B. because he

tried to “pull away” from Father. Id. at 209. In the second incident, Father

“grabbed [C.J.B.], pulled him, ending up pulling him into like a sign post.” 5

Id. at 17, 206. Reportedly, this incident occurred because C.J.B. was acting

out, or “misbehaving in some fashion.”             Id. at 17, 206.    Ms. DeStefano

described Father’s actions as “accidental.”         Id. at 17. Ms. DeStefano also

reported that Father engages in aggressive behavior toward the Children by

doing things like pushing or pulling them, that Father yells at the Children

and threatens to hit them when they become “rambunctious,” and that

C.M.B. reportedly overheard Father talking to himself and saying that he

“should just kill” Mother. Id. at 13, 16, 18-20, 25, 29-30, 32, 53-54. The
____________________________________________


5
  Ms. DeStefano, the GAL, and Father testified that Father was investigated
for child abuse twice since the previous September. N.T., 6/9/14, at 29, 54-
55, 133-34, 205-06. However, the investigating agency determined that the
allegations of abuse were unfounded. Id. at 54-55, 133-34. Father’s
counsel indicated that one of these investigations resulted from the incident
involving a sign post. Id. at 54. It is not clear what allegations led to the
second investigation.




                                          - 10 -
J-S16032-15



GAL testified that Father “blows up” and yells at the Children over minor

issues. Id. at 205, 219-220.

     In its opinion accompanying the subject order, the court reaffirmed its

view that Father has not committed child abuse. The court found as follows:

           In the past year, FATHER has twice been investigated for
     child abuse. He was twice cleared of abusing or neglecting his
     children. For her part, MOTHER stated that she had nothing to
     do with any report of child abuse. Given the nature of the
     language we used in our May 15, 2013 Opinion, we would have
     found it unlikely that MOTHER would directly report FATHER for
     anything other than very clear abuse. However, MOTHER’S
     modus operandi has always been to employ manipulation of
     others and we cannot discount the possibility that MOTHER
     somehow indirectly caused abuse allegations to be proffered.

            Regardless of how the abuse allegations were proffered,
     FATHER was cleared by investigating agency of abusive conduct.
     Moreover, we are aware that [the GAL] developed a relationship
     with the parties’ sons to the point where they would affirmatively
     initiate telephone calls with [the GAL]. Had FATHER actually
     physically abused the [C]hildren we believe that [the GAL] would
     have brought that to our attention. He did not.

            With the above being said, it is clear that the [C]hildren
     still have a degree of fear for their father. [The GAL] stated:
     “There is still a level of fear [on the part of the [C]hildren] for
     their dad, and that is a terrible place for them to be.” Moreover,
     [the GAL] testified that FATHER has continued to act at times in
     a “counterproductive manner.”            [The GAL] stated that
     “sometimes [F]ather’s response was way out of proportion to the
     incident at hand.”

           Based upon everything we stated in our May 15, 2013
     Opinion and upon what we have heard most recently, we stand
     by the conclusion we rendered in our May 15, 2013 Opinion with
     respect to abuse. There, we stated:

                We refuse to classify FATHER as a child abuser.
           FATHER is not a perfect parent. Without question,


                                   - 11 -
J-S16032-15


              FATHER has a temper that can and has adversely
              affected the [C]hildren. However, we categorically
              reject MOTHER’s efforts to characterize FATHER as
              an out of control parent who abuses his children.

Trial Court Opinion, 8/5/14, at 12-13.

       Thus, the court considered Father’s allegedly abusive conduct when

awarding him sole legal custody, as required by Section 5328(a)(2). Based

on the evidence presented, it was reasonable for the court to conclude that

Father’s isolated acts of aggression do not qualify him as a child abuser.

Given the court’s conclusion that Father does not abuse the Children, the

court was not required to give “weighted consideration” to this factor

pursuant to Section 5328(a), nor was it required to include safety conditions

in its custody order pursuant to Section 5323(e).     With respect to Section

5329(a), it is clear that the court has thoroughly considered the extensive

history of this case, including prior protection from abuse proceedings and

criminal charges against Father.6 We discern no abuse of discretion.

       We next turn to Mother’s claim that the court erred by failing to credit

the testimony of the GAL and Ms. DeStefano.         During the June 9, 2014

hearing, Ms. DeStefano testified that Father “has shown” that he will

exercise an “unhealthy” level of control if given sole legal custody.     N.T.,
____________________________________________


6
  During her discussion of Section 5329(a), Mother avers that the trial court
is “aware [F]ather was found guilty of violating [a] PFA” order in 2008, and
that Father pled guilty to assaulting Z.R.B. in 2012. Mother’s brief at 1. The
record reveals that Father pled guilty to simple assault and disorderly
conduct in 2012. N.T., 3/14/13, at 129-30. Neither of these offenses
requires consideration under Section 5329(a).



                                          - 12 -
J-S16032-15



6/9/14, at 79. Ms. DeStefano reported that Father did not give C.J.B. his

prescribed Prozac during at least two of Father’s custodial periods, that

Father has repeatedly demanded that C.J.B. be taken off Prozac, and that

Father has refused to give Z.R.B. his allergy medication. Id. at 69-76. Ms.

DeStefano also testified that Father has threatened to prevent the Children

from participating in extracurricular activities, that Father has instructed

Mother not to schedule the Children’s medical appointments during his

custodial time, and that Father has tried to prevent the Children from

continuing to have appointments with her. Id. at 70, 76-79. Similarly, the

GAL stated that he did not want Father to receive sole legal custody. Id. at

225. The GAL expressed concern that Father would terminate the Children’s

relationship with Ms. DeStefano, and that Father would stop or prevent

C.J.B. from taking recommended medications, including Prozac.              N.T.,

6/9/14, at 210-11, 213, 225.

      In its opinion accompanying the subject order, the trial court

addressed specifically the concerns presented by Ms. DeStefano and the GAL

relative to the possibility that Father would abuse his power if granted sole

legal custody.

             With respect to FATHER’s ability to be an accommodating
      parent, we heard a great deal. However, most of what we heard
      involved fears of what FATHER might do if he were awarded sole
      legal custody. Katherine DeStefano testified: “It is not so much
      that I disagree with what [F]ather has already decided; it is what
      I fear he will do if given complete power.” This is a theme that
      was mirrored by other witnesses as well. Despite these fears,
      we discerned only a handful of instances when FATHER actually


                                    - 13 -
J-S16032-15


      asserted the authority we gave him on May 15, 2013. In point
      of fact, FATHER has continued to allow [C.J.B.] to take Prozac
      despite the fact that he disagrees with the decision. FATHER
      continues to support the [C]hildren in their pursuit of a multitude
      of activities in the Wrightsville area even though it requires him
      to drive great distances to participate in those activities.
      MOTHER testified that she did not perceive her parenting role to
      have changed greatly since May of 2013, and FATHER certainly
      could have asserted his authority to dramatically change
      MOTHER’s role with the [C]hildren. In short, we do not believe
      that FATHER abused the parenting authority we gave him by way
      of our May 15, 2013 Court Order.

             To be sure, we understand that FATHER may have been
      restrained somewhat in exercising his parenting authority by
      virtue of MOTHER’s appeal to the Pennsylvania Superior Court.
      Nevertheless, we cannot and will not ignore the fact that the
      Court Order affording FATHER with “tiebreaking” authority was in
      effect for over a year. During that period of time, we cannot say
      that FATHER abused his authority or exercised it in a way
      contrary to the interests of his children.

Trial Court Opinion, 8/5/14, at 11-12.

      Again, we conclude that Mother is not entitled to relief.    The record

supports the trial court’s conclusion that Father had tiebreaking authority

with respect to legal custody for over a year at the time of the June 9, 2014

hearing, and that he did little, if anything, to abuse his authority.       In

addition, the subject order alleviates two of the primary concerns presented

by Ms. DeStefano and the GAL, as it provides that Father may not take

C.J.B. off of Prozac without further order of court, and retains Ms. DeStefano

as the Children’s counselor. Order, 8/5/14, at 5-7. We acknowledge that

the trial court has reached an unusual decision in this matter, by awarding

primary physical custody of the Children to Mother, and awarding sole legal




                                    - 14 -
J-S16032-15



custody of the Children to Father.       However, the court has thoroughly

explained and justified its decision, and we discern no abuse of discretion.

      In her second issue, Mother argues that the trial court erred by

limiting the June 9, 2014 hearing to evidence concerning legal custody only.

Mother’s brief at 4.   No relief is due, as Mother has waived this claim by

failing to support it with citation to relevant authority. In re W.H., 25 A.3d
330, 339 n.3 (Pa. Super. 2011), appeal denied, 24 A.3d 364 (Pa. 2011)

(quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010)) (“‘[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”’).

      Furthermore, in our prior decision, we affirmed the trial court on all

claims raised by Mother on appeal and remanded solely for the trial court “to

consider whether, absent its imposition of the improper tie-breaking

provision, Father should have sole legal custody since the trial court was

essentially granting that status to him in its May 15, 2013 order.” J.J.B. v.

B.A.B., 100 A.3d 306 (Pa. Super. 2014) (unpublished memorandum at 14).

Based on this instruction, the trial court could simply have ordered that

Father be awarded sole legal custody without conducting an additional




                                    - 15 -
J-S16032-15



hearing at all. The fact that the court held a hearing with respect to legal

custody cannot be the basis for a finding of error. No relief is due.7

       In her third issue, Mother contends that the trial court violated the

Code of Judicial Conduct by acting in a prejudiced and biased manner toward

her. Mother’s brief at 4-9. In support of this argument, Mother provides a

list of complaints based primarily on the court’s credibility determinations

and findings of fact, and on the court’s insistence on closely monitoring

Mother’s health and her recovery from drug addiction. Id. In its September

25, 2014 opinion, the trial court stated that it could not address this claim,

because it was not presented with sufficient specificity in Mother’s concise

statement of errors on appeal. Trial Court Opinion, 9/25/14, at 8. In her

concise statement, Mother presented this claim as follows: “The [t]rial

[c]ourt erred and abused it’s [sic] discretion when it acted in prejudice and

bias [sic] manner toward [Mother].”                Concise Statement of Matters

Complained on Appeal, 9/3/14, at 1.




____________________________________________


7
  As part of this claim, Mother also argues that the court “violated it’s [sic]
own directions by acutally [sic] changing other areas of the court order
without allowing for evidence or testimony that would have affected those
changes.” Mother’s brief at 4. However, Mother does not direct us to any
“other areas” of the order that she contends the court changed improperly.
Additionally, as before, Mother fails to support this contention with citation
to relevant authority. Thus, it is waived. See W.H., 25 A.3d at 339 n.3.




                                          - 16 -
J-S16032-15



     We agree with the trial court, and conclude that Mother has waived

this issue by failing to adequately present it in her concise statement. As

this Court has explained,

     it is well-established that “[an a]ppellant's concise statement
     must properly specify the error to be addressed on appeal.”
     Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super.
     2011), appeal denied, 613 Pa. 642, 32 A.3d 1275 (2011)
     (citation omitted). “[T]he Rule 1925(b) statement must be
     specific enough for the trial court to identify and address the
     issue an appellant wishes to raise on appeal.” Id. (brackets,
     internal quotation marks, and citation omitted). Further, this
     Court may find waiver where a concise statement is too vague.
     Id. “When a court has to guess what issues an appellant is
     appealing, that is not enough for meaningful review.”
     Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super.
     2001) (citation omitted). “A Concise Statement which is too
     vague to allow the court to identify the issues raised on appeal is
     the functional equivalent of no Concise Statement at all.” Id. at
     686–87.

In re A.B., 63 A.3d 345, 350 (Pa. Super. 2013).
      Moreover, even if we were to reach the merits of this claim, we would

conclude that Mother is not entitled to relief. As explained supra, the trial

court has drafted a series of thorough opinions detailing its credibility

determinations and findings of fact, including its August 5, 2014 opinion,

which accompanied the subject order, and its September 25, 2014 opinion

pursuant to Pa.R.A.P. 1925(a).   The court’s decision to award Father sole

legal custody is supported by competent evidence of record, and nothing




                                   - 17 -
J-S16032-15


about the court’s reasoning suggests that its actions are based on bias or

prejudice.8

       Accordingly, because we conclude that none of Mother’s claims entitles

her to relief, we affirm the order of the trial court.

       Order affirmed.

       Judge Panella joins in this memorandum decision.

       Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015




____________________________________________


8
  In connection with this claim, Mother attempts to raise a number of other
issues. For example, Mother challenges the portion of the court’s order
providing Father with the authority to hire a family counselor, and requiring
that Mother “cooperate with the counseling to be provided by that
individual.” Mother’s brief at 8; Order, 8/5/14, at 5. Mother also challenges
the portion of the court’s order requiring that Mother’s addictions counselor
must report to the Children’s guardian ad litem “anything that is of concern
to him regarding MOTHER’s addiction and medication intake.” Mother’s brief
at 8; Order, 8/5/14, at 5-6. Again, these claims are not supported by
citation to relevant authority, other than Mother’s vague assertion that the
trial court violated “HIPPA and laws protecting psych. records.” Mother’s
brief at 8. Thus, we conclude that they are waived. See W.H., 25 A.3d at
339 n.3.



                                          - 18 -